Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This final office action is prepared in response to amendments and arguments filed by Applicant on September 8, 2022 as a reply to the non-final office action mailed on June 15, 2022.
Claims 14-15 have been added.
Claims 1-15 are pending.
Claims 1-15 are rejected.
Response to Arguments
The claim amendments and Applicant’s arguments filed on September 8, 2022 have been carefully considered but deemed unpersuasive in view of the following new grounds of rejection as explained herein below, necessitated by Applicant’s substantial amendments to the claims which significantly affected the scope thereof, and will require further search and consideration.
	Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
The objection to the drawings is withdrawn in view of the replacement sheet filed on 9/8/2022.
The rejection of claims under 35 U.S.C. 102(a)(2) has been replaced with rejection under 35 U.S.C. 103.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al. (U.S. 2018/0189055), in view of Mine et al. (US 2018/0095745).
Regarding claim 1, Dasgupta disclosed a method for determining at least one indication of at least one change, the method comprising: 
receiving at least one input data record having the at least one change and associated data (Dasgupta, [0006], “The data processor analyses the plurality of impact records datasets to determine at least one nature of change to the at least one functional component. A text corpus is generated based on the at least one change from the historical record. The text corpus generated is received by the change classifier to classify at least one description based on the at least one nature of change”); and
determining the at least one indication of the at least one change by applying a learning-based approach to the at least one received input data record (Dasgupta, [0006], “An impact matrix is generated by the data processor based on the plurality of build specific datasets. A probability engine generates an output matrix based on the impact matrix and a dynamic impact analyzer predicts a potential impact to the at least one test case based on the at least one of the impact matrix and output matrix”; Dasgupta further disclosed in [0033] that the document classification algorithm, i.e. a data processor, comprises one or more of machine learning, … natural language processing, …neural networks,…).
Dasgupta did not explicitly disclose that 
the at least one indication indicating whether the at least one change impacts safety before the at least one change is implemented.
However, Mine disclosed a system for updating the software of a control system of a terminal (e.g. vehicle).  Mine particularly disclosed 
determining whether the at least one change impacts safety before the at least one change is implemented (Mine, [0007, 0036] disclosed that a computer system verifies operational condition of the software update to make sure it is compliant with the safety standard, prior to broadly distributing the software to terminals/vehicle’s control systems; in other words, Mine disclosed the need to verify the safety compliance of a vehicle software update).
One of ordinary skill in the art would have been motivated to combine Dasgupta and Mine because Dasgupta disclosed a method and system that support dynamic impact analysis of changes to computer application code (Dasgupta, Abstract) using test cases while Mine disclosed the need to detect the safety impact of software/code update therefore it would have been obvious to modify Dasgupta’s impact analysis method and system to also analyze the safety impact of a software update if the software were to be deployed to a vehicle. 
Regarding claim 2, Dasgupta and Mine disclosed the method as claimed in claim 1.
Dasgupta further disclosed
wherein the change is an extension, a restriction or another change to a hardware unit or software (Dasgupta, [0002], “Such a change may be in the form of addition, removal or modification of the software artifacts”).
Regarding claim 4, Dasgupta and Mine disclosed the method as claimed in claim 1.
Dasgupta further disclosed
wherein the associated data have a description of the at least one change and/or of the further background relating to the at least one change in a natural language (Dasgupta, Abstract, [0006, 0022], “generating a text corpus 416 related to the changes and classifying the descriptions associated with the changes based on the nature of change”).
Regarding claim 5, Dasgupta and Mine disclosed the method as claimed in claim 1.
Dasgupta further disclosed
wherein the learning-based approach is selected from the group consisting of a neural network, reinforcement learning or another machine learning algorithm (Dasgupta, [0033], “The document classification algorithm comprising one or more of maximum entropy, machine learning, natural language processing, Naive Bayes classifier, neural networks, decision tree, Latent semantic indexing, Support vector machines (SVM), Artificial neural network, K-nearest neighbor algorithms, Concept Mining and Multiple-instance learning”).
Regarding claim 6, Dasgupta and Mine disclosed the method as claimed in claim 5.
Dasgupta further disclosed
wherein the neural network is a trained neural network (Dasgupta, [0006], “An impact matrix is generated by the data processor based on the plurality of build specific datasets. A probability engine generates an output matrix based on the impact matrix and a dynamic impact analyzer predicts a potential impact to the at least one test case based on the at least one of the impact matrix and output matrix”; here the impact matrix could be understood as a trained neural network).
Regarding claim 7, Dasgupta and Mine disclosed the method as claimed in claim 1.
Dasgupta further disclosed
after step a., filtering the input data record at least partially on a basis of at least one filter criterion (Dasgupta, [0030] disclosed that “The change list 412 may be extracted from the Impact analysis mart 212 by a corpus generator 414”; said extraction of change list is equivalent to filtering the data based on a filter criterion).
Regarding claim 8, Dasgupta and Mine disclosed the method as claimed in claim 1.
Dasgupta further disclosed
 determining a result value for the at least one indication of the at least one change, wherein the result value is a probability value (Dasgupta, Abstract, [0006], “ predicting a potential impact to the at least one test case based on the at least one of a probability of change or a probability of failure.”).
Regarding claim 9, Dasgupta and Mine disclosed the method as claimed in claim 8.
Dasgupta further disclosed
approving the at least one change on the basis of the determined result value (Dasgupta, [0024], “ If the changes are successful then the functional components goes in to production”); wherein: there is approval if the result value exceeds a predetermined threshold value (Dasgupta, [0050-0052]); 
implementing the at least one change in the case of approval (Dasgupta, [0024], “ If the changes are successful then the functional components goes in to production.” A successful change in Dasgupta is equivalent to “case of approval” in the instant claim); 
and/or initiating another measure in the case of approval or if the at least one change is rejected (Dasgupta, [0024], “if the test case fails, then developer again changes the functional components or the test cases”).
Regarding claim 10, Dasgupta and Mine disclosed the method as claimed in claim 9.
Dasgupta did not explicitly disclose
wherein the other measure is a method step selected from the group consisting of outputting and/or transmitting a message to a unit, wherein the message comprises the at least one indication, the result value, the at least one change, the associated data, other data from the input and/or output data records; implementing at least one further change, wherein the further change has already been approved.
However, Dasgupta disclosed in [0024] that “After changing the functional components, if the test case fails, then developer again changes the functional components or the test cases”, which implies that the developer is notified of the failure in some ways such as a notification message; therefore the subject matter in the instant claim is rendered obvious by Dasgupta.
Regarding claim 11, Dasgupta and Mine disclosed the method as claimed in claim 10.
Dasgupta did not explicitly disclose wherein the message takes into account the result value.
However, for reasons similar to that provided above in the rejection of claim 10, Dasgupta’s disclosure would have rendered the instant claim obvious.
Regarding claim 12, Dasgupta and Mine disclosed a determination unit for carrying out the method as claimed in claim 1 (please see the rejection rationale for claim 1).
Regarding claim 13, Dasgupta and Mine disclosed a computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method as claimed in claim 1 when the computer program is executed on a program-controlled device (please see the rejection rationale for claim 1).
Regarding claim 14, Dasgupta and Mine disclosed the method as claimed in claim 1. Dasgupta did not explicitly disclose but Mine disclosed wherein the safety is an operational safety or a system safety of an autonomous unit (Mine, [0007, 0035-0036]).
The motivation for combining Dasgupta and Mine is the same as that set forth in the rejection of claim 1.  
Regarding claim 15, Dasgupta and Mine disclosed the method as claimed in claim 7. Dasgupta did not explicitly disclose but Mine disclosed wherein the at least one criterion is a relevance or priority of the at least one indication indicating that the at least one change impacts safety (Mine, [0007, 0035-0036]).
The motivation for combining Dasgupta and Mine is the same as that set forth in the rejection of claim 1.  
Claim 3 is rejected under 35 U.S.C. 103 as obvious over Dasgupta and Mine, further in view of Ferrara et al. (U.S. 2018/0060068).
Regarding claim 3, Dasgupta disclosed the method as claimed in claim 1.
Dasgupta did not explicitly disclose but Ferrara further disclosed
wherein the input data record is stored in a storage unit in the form of a feature vector (Ferrara, [0003], “The feature vector data can comprise feature data representing a feature of the update derived from an abstract state of the computer program.” Ferrara, [0035], “Machine learning component 212 can receive feature vector data 206 and can employ classifier algorithm 214 (or another suitable classifier or machine learning technique) to identify affected portion 216”).
One of ordinary skill in the art would have been motivated to combine Dasgupta and Ferrara because both references disclosed methods for using machine learning to analyze the impact of software/code change (Dasgupta, Abstract; Ferrara, Abstract and [0032, 0033]).
Therefore it would have been obvious for one of ordinary skill in the art to integrate Ferrara’s teaching with Dasgupta’s to realize that the impact records datasets in Dasgupta could be processed to extract feature vectors that could be used to train it machine learning / neural network-based impact analyzer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        10/13/2022